DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and examined.
Prior art references are US 9,042,181 to Flynn et al. (hereafter Flynn), US 9,042,181 to Shen (hereafter Shen), US 8,645,793 to Wu et al. (hereafter Wu), US 7,362,610 to Salter III et al. (hereafter Salter, III).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Shen.
Regarding independent claim 1, Flynn teaches a non-volatile memory device (see FIG. 1B), comprising: 
a main memory cell region, comprising a plurality of memory cells (FIG. 1B: memory media 122); and 
a control circuit (FIG. 1B: memory controller 124), electrically connected to the main memory cell region, configured to perform an erase operation on the plurality of memory cells (see 2:23-25), wherein the control circuit is configured to: 
adjust an erase verify voltage level (FIG. 6: step 604); and
determine whether the erasing operation is completed according to the adjusted erase verify voltage level (FIG. 6: step 608).
Flynn does not teach remaining limitations. 
Shen teaches a control circuit configured to:
obtain a current threshold voltage of at least one of the memory cells (FIGS. 2B and 3: acquiring current and prior threshold voltage data in step 250 and determining current and prior threshold voltage distribution in step 352, corresponding to L0 and L0’); 
calculate a difference between the current threshold voltage and an original threshold voltage to obtain a voltage shift value, wherein the original threshold voltage represents a pre-delivery threshold voltage of the plurality of memory cells (FIGS. 2B and 3: step 356, determining shift 230-1 based on current and prior threshold voltage distribution, see 7:67-8:8); 
adjust a read voltage level according to the voltage shift (FIG. 3: steps 357-358, changes in other threshold voltages, e.g. sensing signals or read voltages may be estimated based on the shift 230-1, see 8:8-12 and 8:29-40).
	Since Flynn and Shen are both from the same field of endeavor, the purpose disclosed by Shen would have been recognized in the pertinent art of Flynn.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art:
to use the method suggested in Shen for determining shift in threshold voltage distribution of Flynn (see Flynn, 29:61-30:2);
to realize that an erase verify voltage level may be adjusted with same shift as read voltage(s) with same shift 230-1.
Regarding dependent claim 4, Shen teaches wherein the adjusted erase verify voltage level is an initial erase verify voltage level plus the voltage shift value, wherein the initial erase verify voltage level is a pre-determined value (FIG. 2B: e.g. it is understood that the upper tails of dashed curve 220-1 and solid curve 220-2 are seen as initial and adjusted erase verify voltage levels, respectively.  The adjusted verify voltage level is the initial verify voltage level plus the voltage shift value 230-1).
Regarding dependent claim 7, Flynn teaches wherein the control circuit is configured to perform a first erasing operation on the at least one of memory cells according to a first erase voltage (FIG. 6: step 606, when applied voltage is initial voltage), and perform a reverse reading operation on the at least one of memory cells after the first erasing operation (FIG. 6: step 608), and determine whether to perform a second erasing operation on the at least one of memory cells according to a comparison result of a read result of the reverse reading operation and the adjusted erase verify voltage level, and a second erase voltage adopted in the second erasing operation is greater than the first erase voltage (FIG. 6: because the applied voltage is raised incrementally when the result of step 608 is NO).
Regarding independent claim 11, Flynn teaches an erasing operation method of a non-volatile memory device including a plurality of memory cells (FIG. 1B: memory media 122), comprising: 
adjusting an erase verify voltage level (FIG. 6: step 604); and 
performing an erasing operation on the at least one of memory cells (see 2:23-25), wherein the erasing operation includes determining whether the erasing operation is completed according to the adjusted erase verify voltage level (FIG. 6: step 608).
Flynn does not teach remaining limitations. 
Shen teaches a method comprising:
obtaining a current threshold voltage of at least one of the memory cells (FIGS. 2B and 3: acquiring current and prior threshold voltage data in step 250 and determining current and prior threshold voltage distribution in step 352, corresponding to L0 and L0’); 
calculating a difference between the current threshold voltage and an original threshold voltage to obtain a voltage shift value, wherein the original threshold voltage represents a pre-delivery threshold voltage of the plurality of memory cells (FIGS. 2B and 3: step 356, determining shift 230-1 based on current and prior threshold voltage distribution, see 7:67-8:8); 
adjusting a read voltage level according to the voltage shift value (FIG. 3: steps 357-358, changes in other threshold voltages, e.g. sensing signals or read voltages may be estimated based on the shift 230-1, see 8:8-12 and 8:29-40);
Since Flynn and Shen are both from the same field of endeavor, the purpose disclosed by Shen would have been recognized in the pertinent art of Flynn.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art:
to use the method suggested in Shen for determining shift in threshold voltage distribution of Flynn (see Flynn, 29:61-30:2);
to realize that an erase verify voltage level may be adjusted with same shift as read voltage(s) with same shift 230-1.
Regarding dependent claims 14 and 17, see rejection applied to claims 4 and 7 above.

Claims 2, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Shen in view of Wu.
Flynn and Shen teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 2, Wu teaches a spare memory cell region, wherein the spare memory cell region comprises a plurality of spare memory cells, wherein the means and variances based on data recovered from spare cells (i.e. pilot cells, see 7:27-41), which could be used in an online adaptation method (see 10:53-65).
Since Flynn, Shen and Wu are all from the same field of endeavor, the purpose disclosed by Wu would have been recognized in the pertinent art of Flynn and Shen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use pilot cells as suggested in Wu to acquire Vt data for the calculation method of Shen with respect to an online adaption method.
Regarding dependent claim 9, Wu teaches a spare memory cell region, wherein the spare memory cell region comprises a plurality of spare memory cells, wherein the means and variances based on data recovered from spare cells (i.e. pilot cells, see 7:27-41).  The spare memory cells are unused after delivery (in this case, unused of data storage).
Regarding dependent claim 12, see rejection applied to claim 2 above.

Claims 3, 8, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Shen in view of Wu in view of Salter, III.
Flynn, Shen and Wu, as applied in prior rejection of claims 2 and 9, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 3, Salter, III teaches wherein the control circuit is configured to perform a weak erasing operation on the main memory cell region before obtaining the current threshold voltage, and wherein the original threshold voltage is the average of the threshold voltages of the plurality of main memory cells after undergoing the weak erasing operation (e.g. because threshold of weak erased memory cells being compare to an [unadjusted] erased threshold, see 8:28-50).
Wu teach spare memory cells as pilot cells, which the memory cells that store user data are mimicked onto (see 7:34-40). 
Since Flynn, Shen, Wu and Salter, III are all from the same field of endeavor, the purpose disclosed by Salter, III would have been recognized in the pertinent art of Flynn, Shen and Wu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to weak erase all memory cells as suggested in Salter, III to the memory device of Flynn and pilot memory cells of Wu in order to bring the distribution of cell states closer together and reduce the likelihood of creating tail bits (see Salter, III, 8:8-34).
Regarding dependent claim 8, Salter, III implicitly teaches wherein the current threshold voltage is smaller than a program verify voltage level after the weak erasing operation (e.g. because threshold of weak erased memory cells being compare to an [unadjusted] erased threshold, see 8:28-50, which is obviously below a lower tail of the next threshold voltage distribution).  
Even though Salter, III does not suggest that unadjusted erased threshold is greater than 0 volt and smaller than a program verify voltage level after the weak erasing operation, it would have been obvious to one with ordinary skill in the art to realize that the erased threshold is related to how the memory cells are manufactured, which is matter of design choice (see US 9,047,955 and 8,036,044 for examples).
Regarding dependent claims 13 and 18, see rejection applied to claims 3 and 8 above.

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn in view of Shen in view of Salter, III.
Flynn and Shen, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 5, Salter, III teaches wherein the control circuit is configured to perform a weak erasing operation on the main memory cell region before obtaining the current threshold voltage (FIG. 6: step 204).
Since Flynn, Shen and Salter, III are all from the same field of endeavor, the purpose disclosed by Salter, III would have been recognized in the pertinent art of Flynn and Shen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to weak erase all memory cells as suggested in Salter, III to the memory device of Flynn in order to bring the distribution of cell states closer together and reduce the likelihood of creating tail bits (see Salter, III, 8:8-34).
	Regarding dependent claim 6, Salter, III teaches wherein the control circuit is configured to perform a pre-programming operation on the main memory cell region before performing the weak erasing operation on the main memory cell region (FIG. 6: step 202).
Regarding dependent claims 15-16, see rejection applied to claims 5-6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 23, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824